Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 September 2019 and 27 August 2020 have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
In ¶[0010], line 4, replace “suppress” with ---prevent---.
In ¶[0012], line 3, replace “which apart” with ---separated from---.
In ¶[0013], line 1, replace “suppress” with ---prevent---.
In ¶[0023], last line, replace “suppress the increase” with ---prevent an increase of---.
In ¶[0057], line 5, replace “suppress” with ---prevent---.
In the claims:
In claim 1, line 17, delete “in a state of continuing”.
In claim 3, line 3, replace “suppress” with ---prevent---.
In claim 5, line 2, change “which apart” with ---separated from---.
In claim 7, line 2, change “which apart” with ---separated from---.
The following is an examiner’s statement of reasons for allowance:  
With reference to Fig.4, the prior art of record does not teach the claimed electric hoisting machine comprising, inter alia, “a motor housing [22] provided in a cylindrical shape on an outer peripheral side of the motor…; a housing case [90A1] in which a first cylindrical portion [92] for accommodating the starting capacitor [71], a second cylindrical portion [93] for accommodating the operating capacitor [72], and a third cylindrical portion [93] for accommodating the starting capacitor disconnecting switch [80] are integrally provided in a horizontal row, the housing case being attached to an outer periphery of the motor housing in a manner that the cylindrical portions are oriented parallel with a rotation axis” (claim 1).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
 /BURTON S MULLINS/ Primary Examiner, Art Unit 2832